Title: From James Madison to Willink and Van Staphorst, 23 July 1804 (Abstract)
From: Madison, James
To: Willink and Van Staphorst


23 July 1804, Department of State, Washington. “I have to inform you, that General John Armstrong has been appointed Minister Plenipotentiary of the United States at Paris, in the room of Mr. Livingston, who has resigned that office. He will therefore be authorized to draw upon you for his salary at the rate of Nine thousand dollars per annum, for the salary of his Secretary at the rate of thirteen hundred and fifty dollars per annum; for his contingent expenses, for the sums necessary to reimburse the consular expenditures; six thousand dollars on account of his outfit if he does not prefer to receive it in this Country, and for a quarters salary for his return on the termination of his Mission.”
